ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
UNIT Company                                )      ASBCA No. 60581
                                            )
Under Contract No. W911KB-07-D-0014         )

APPEARANCES FOR THE APPELLANT:                     Michael A. Brain, Esq.
                                                   Taylor B. McMahon, Esq.
                                                    Law Offices of Royce and Brain
                                                    Anchorage, AK

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Carl F. Olson, Esq.
                                                   Kyle B. Davis, Esq.
                                                   William B. Davis, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Alaska

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: October 4, 2018



                                                 RICHARD SHACKLEFORD
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60581, Appeal of UNIT Company,
rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                              2